Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 12/30/2019. Claims 1-20 are currently pending and claims 1, 5, 6, 15, and 16 are the independent claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 9, it recites “A method according to claim 6 further comprising: defining a single neural network model for each workload group.” The examiner would like to point out that claim 6 recites “A method for predicting workload group metrics of a workload management system of a database system, the method comprising: extracting feature values associated with operation of the database system, wherein the feature values comprise at least one of central processing unit (CPU) consumption, input/output (IO) consumption, and query arrival rate; reducing the number extracted feature values by removing correlated feature values and skewed feature values; and predicting the workload group metrics based upon the reduced number of extracted feature values.” And as such, while claim 6 recites “workload group metrics”, it does not previously recite any workload groups/workload group/plurality of workload groups/multiple workload groups/etc. that the “each workload group” of claim 9 can be considered to be referring to, and as such there is insufficient antecedent basis for this limitation in the claim 9. For the purpose of examination the examiner will consider this limitation to be “A method according to claim 6 further comprising: wherein the predicting the workload group metrics comprises predicting a workload group metric for a plurality of workload groups; and defining a single neural network model for each workload group.”
	As per dependent claims 10-13, they incorporate the deficiencies of claim 9 upon which they depend, and fail to correct the deficiencies of claim 9. Therefore claims 10-13 are rejected for the same reasoning as claim 9, above. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claim 1, it recites “A method for predicting workload group metrics of a workload management system of a database system, the method comprising: predicting a future workload group metric for a plurality of workload groups based upon historical user-load patterns, wherein each workload group has a priority that is different from priority of other workload groups.”
The limitations “predicting a future workload group metric for a plurality of workload groups based upon historical user-load patterns, wherein each workload group has a priority that is different from priority of other workload groups”, covers performance of the limitation in the mind but for the recitation of generic/high level computer components. That is, other than reciting that the predicted workload group are “of a workload management system of a database system”, nothing in the claim elements precludes the steps from being practically performed in the mind/with pen and paper/etc. For example, a human may mentally/with pen and paper/etc. evaluate/analyze/judge/etc. historical user-load patterns/patterns/data/information/etc. and predict/determine/judge/forecast/etc. future workload/metrics/usage/etc. based on the historical patterns, and a human may mentally/with pen and paper/etc. decide to prioritize/give priority/order/favor/rank/etc. workload groups/think workload groups should be ranked/prioritized/ordered/etc. differently/etc.. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of the predicted workload group metrics are “of a workload management system of a database system”. This element only recites a clarification that the workload group metrics/predicted group metrics/result of performing the mental process/etc. is of a generic/high level “workload management system of a database system”, and as such amounts no more than mere instructions to apply the exception/mental process to/using/etc. generic/high level computer components, which does not impose any meaningful limits on practicing the abstract idea, and therefore does not integrate the abstract idea/mental process into a practical application. The claim is directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the predicted workload group metrics are “of a workload management system of a database system” amounts to no more than mere instructions to apply the exception/mental process to/using/etc. generic/high level computer components. Mere instructions to apply an exception to/using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	As per claim 2, it inherits the deficiencies of independent claim 1 upon which it depends, and further recites “…wherein predicting a future workload group metric for a plurality of workload groups based upon historical user-load patterns includes: predicting (i) a future central processing unit (CPU) consumption for each workload group based upon historical user-load patterns, (ii) a future input/output (IO) consumption for each workload group based upon historical user-load patterns, and (iii) a future number of queries to arrive for each workload group based upon historical user-load patterns” which, conceptually, only provides further clarification as to what is being predicted/forecast/what the result of implementing the abstract idea/mental process is/etc., and as such fails to correct the deficiencies of claim 1. Therefore claim 2 is rejected for the same reasoning as claim 1, above. 
As per claim 3, it inherits the deficiencies of independent claim 1 upon which it depends, and further recites “…wherein predicting a future workload group metric for a plurality of workload groups based upon historical user-load patterns includes: predicting a future workload group metric for each workload group based upon an encoded historical time interval that is between 10 minutes and 180 minutes”, which, conceptually, only provides further clarification as to the predicting/judging/evaluating/forecasting/etc., and as such fails to correct the deficiencies of claim 1. Therefore claim 3 is rejected for the same reasoning as claim 1, above.
As per claim 4, it inherits the deficiencies of independent claim 1 upon which it depends, and further recites “…wherein the method is performed by a processor having a memory executing one or more programs of instructions which are tangibly embodied in a program storage medium readable by the processor”, which, conceptually, only provides further clarification that a generic/high level computer components are being used to perform the mental process/abstract idea, which does not impose meaningful limits on practicing the abstract idea and does not integrate the abstract idea into a practical application or provide inventive concept, and as such fails to correct the deficiencies of claim 1. Therefore claim 4 is rejected for the same reasoning as claim 1, above.
As per claim 5, it recites  “A workload management system having a workload management task that uses the method of claim 1” which, conceptually, only provides a  generic/high level computer components/system are that performs the mental process/abstract idea recited in claim 1, which does not impose meaningful limits on practicing the abstract idea and does not integrate the abstract idea into a practical application or provide inventive concept, and as such fails to correct the deficiencies of claim 1. Therefore claim 5 is rejected for the same reasoning as claim 1, above.
As per claim 6, it recites a method having similar limitations to the method of claim 1, and further recites “…extracting feature values associated with operation of the database system, wherein the feature values comprise at least one of central processing unit (CPU) consumption, input/output (IO) consumption, and query arrival rate; reducing the number extracted feature values by removing correlated feature values and skewed feature values; and predicting the workload group metrics based upon the reduced number of extracted feature values”, which, conceptually, only provides clarification on obtaining/receiving/extracting and analyzing/determining/judging/etc. of information which is used to perform the prediction/determination/forecasting of the mental process/abstract idea, and as such fails to correct the deficiencies of claim 1. Therefore claim 6 is rejected for similar reasoning to claim 1, above. 
As per claim 7, it incorporates the deficiencies of independent claim 6 upon which it depends, and further recites “…normalizing each feature value by (i) calculating a mean value, (ii) scaling the mean value to a unit variance, and (iii) removing the mean value”, which conceptually, provides further clarification as to the analyzing/evaluating/judging of performing the mental process/abstract idea, and as such fails to correct the deficiencies of claim 6. Therefore claim 7 is rejected for similar reasoning as claim 6, above.
As per claim 8, it incorporates the deficiencies of independent claim 6 upon which it depends, and further recites “…selectively picking remaining feature values that cumulatively retain about 99 percent of variance”, , which conceptually, on obtaining/receiving/extracting and analyzing/determining/judging/etc. of information which is used to perform the prediction/determination/forecasting of the mental process/abstract idea, and as such fails to correct the deficiencies of claim 6. Therefore claim 8 is rejected for similar reasoning as claim 6, above.
As per claim 9, it incorporates the deficiencies of independent claim 6 upon which it depends, and further recites “…defining a single neural network model for each workload group”, which, conceptually, only provides an extra process activity to the mental process/abstract idea, and as such does not impose any meaningful limits on practicing the abstract idea and does not integrate the abstract idea into a practical application or provide inventive concept, and as such fails to correct the deficiencies of claim 6. Therefore claim 9 is rejected for the same reasoning as claim 6, above.
As per claim 14, it incorporates the deficiencies of independent claim 6 upon which it depends, and further recites “…wherein the method is performed by a processor having a memory executing one or more programs of instructions which are tangibly embodied in a program storage medium readable by the processor” which, conceptually, only provides further clarification that a generic/high level computer components are being used to perform the mental process/abstract idea, which does not impose meaningful limits on practicing the abstract idea and does not integrate the abstract idea into a practical application or provide inventive concept, and as such fails to correct the deficiencies of claim 6. Therefore claim 14 is rejected for the same reasoning as claim 6, above.
As per claim 15, it recites  “A workload management system having a workload management task that uses the method of claim 6” which, conceptually, only provides a  generic/high level computer components/system that performs the mental process/abstract idea recited in claim 6, which does not impose meaningful limits on practicing the abstract idea and does not integrate the abstract idea into a practical application or provide inventive concept, and as such fails to correct the deficiencies of claim 6. Therefore claim 15 is rejected for the same reasoning as claim 6, above.
As per claim 16, it recites “A method for operating a workload management system of a database system, the method comprising: predicting a workload group metric value; obtaining from query logs an actual value of the corresponding workload group metric value; computing a difference between the predicted value and the actual value; and performing at least one of alerting a user and initiating auto-training of a workload when the difference between the predicted value and the actual value is more than a threshold value.”
The limitations “predicting a workload group metric value; obtaining from query logs an actual value of the corresponding workload group metric value; computing a difference between the predicted value and the actual value; and…when the difference between the predicted value and the actual value is more than a threshold value.”, covers performance of the limitation in the mind but for the recitation of generic/high level computer components. That is, other than reciting that the recited method intended to be used “for operating a workload management system of a database system”, nothing in the claim elements precludes the steps from being practically performed in the mind/with pen and paper/etc. For example, a human may mentally/with pen and paper/etc. predict/determine/judge/forecast/etc. a value of workload/metrics/usage/etc., and a human may mentally/with pen and paper/etc. compute/calculate/determine/analyze/evaluate/judge/etc. if there is a difference between the predicted value and an obtained/observed/received/etc. actual value and compare/analyze/evaluate/etc. the predicted and actual values and decide/determine/judge/etc. if they are different by more than a threshold/desired/acceptable/etc. amount. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of the recited mental process/abstract idea is intended to be used to/for “for operating a workload management system of a database system”, which only recites a clarification that the performing the mental process/etc. is intended to be used for/on/etc. a generic/high level “workload management system of a database system”, and as such amounts no more than mere instructions to apply the exception/mental process to/using/etc. generic/high level computer components. The claim recites the further additional element of “…performing at least one of alerting a user and initiating auto-training of a workload…”, which, conceptually, only clarifies the outputting/alerting/providing/etc. of the result of implementing the mental process/abstract idea, and as such amount to an extra solution activity to the mental process/abstract idea. As such, the additional elements do not impose any meaningful limits on practicing the abstract idea, and therefore do not integrate the abstract idea/mental process into a practical application. The claim is directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a clarification that the performing the mental process/etc. is intended to be used for/on/etc. a generic/high level “workload management system of a database system” amounts no more than mere instructions to apply the exception/mental process to/using/etc. generic/high level computer components, and the additional element of “…performing at least one of alerting a user and initiating auto-training of a workload…” only clarifies the outputting/alerting/providing/etc. of the result of implementing the mental process/abstract idea, and as such amount to an extra solution activity to the mental process/abstract idea, and mere instructions to apply the exception/mental process to/using/etc. generic/high level computer components and an extra solution activity to the mental process/abstract idea does not provide inventive concept. The claim is not patent eligible.
As per claim 17, it incorporates the deficiencies of independent claim 16 upon which it depends, and further recites “…wherein the predicted workload group metric value comprises (i) a future central processing unit (CPU) consumption for each workload group based upon historical user-load patterns, (ii) a future input/output (IO) consumption for each workload group based upon historical user-load patterns, and (iii) a future number of queries to arrive for each workload group based upon historical user-load patterns”, which, conceptually, only provides further clarification as to what is being predicted/forecast/when implementing the abstract idea/mental process is/etc., and as such fails to correct the deficiencies of claim 16. Therefore claim 17 is rejected for the same reasoning as claim 16, above.
As per claim 18, it incorporates the deficiencies of independent claim 16 upon which it depends, and further recites “…wherein the predicted workload group metric value comprises a future workload group metric for each workload group based upon an encoded historical time interval that is between 10 minutes and 180 minutes” which, conceptually, only provides further clarification as to the predicting/judging/evaluating/forecasting/etc., and as such fails to correct the deficiencies of claim 16. Therefore claim 18 is rejected for the same reasoning as claim 16, above.
As per claim 19, it incorporates the deficiencies of independent claim 16 upon which it depends, and further recites “…wherein the method is performed by a processor having a memory executing one or more programs of instructions which are tangibly embodied in a program storage medium readable by the processor” which, conceptually, only provides further clarification that a generic/high level computer components are being used to perform the mental process/abstract idea, which does not impose meaningful limits on practicing the abstract idea and does not integrate the abstract idea into a practical application or provide inventive concept, and as such fails to correct the deficiencies of claim 6. Therefore claim 19 is rejected for the same reasoning as claim 16, above.
As per claim 20, it recites  “A workload management system having a workload management task that uses the method of claim 16” which, conceptually, only provides a  generic/high level computer components/system are that performs the mental process/abstract idea recited in claim 16, which does not impose meaningful limits on practicing the abstract idea and does not integrate the abstract idea into a practical application or provide inventive concept, and as such fails to correct the deficiencies of claim 16. Therefore claim 20 is rejected for the same reasoning as claim 16, above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 16-20 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Brown et al. (herein called Brown) (US Patent 8,645,425 B1) and 

As per claim 1, Brown teaches: a method for predicting workload group metrics of a workload management system of a database system, the method comprising: 
predicting a future workload group metric for a plurality of workload groups based upon historical user-load patterns (col. 1 lines 35-37, 44-56, col. 4 lines 4-30, col. 6 lines 53-55, col. 7 lines 1-15, col. 9 line 65-col. 10 line 10, workload groups/workload group definitions/WD/etc. is set of system requests/user requests/etc. such as loads (user-load) and past performance/historical performance information/response time and arrival rate history/historical goal like information/system resources allocation/etc. (historical user load patterns) is examined and goal/SLG/settings/thresholds/etc. are established for workload groups/WD (predict/establish/set/etc. future workload group metric/goal/settings/resource allocation/etc. for workgroups/plurality of workloads based on past/historical performance information/historical user load patterns).), 
wherein each workload group has a priority that is different from priority of other workload groups (col. 4 lines 20-25, 35-55, col. 5 lines 35-40, col. 10 lines 54-65, col. 12 lines 26-31, workload groups are assigned priorities/to priority groups/priority classes/priority buckets/etc. having higher/lower/different/etc. priority (each workload group has a priority that is different from priority of other workload groups).).

As per claim 2, Brown further anticipates: wherein predicting a future workload group metric for a plurality of workload groups based upon historical user-load patterns includes: predicting (i) a future central processing unit (CPU) consumption for each workload group based upon historical user-load patterns (col. 4 lines 15-30, col. 12 lines 45-50, Col. 15 liens 27-31, resources are adjusted to meet workload goals/thresholds/future workload group metrics which includes adjusting/predicting CPU resources/CPU time/CPU usage/etc. predict future/set/adjust/etc. CPU consumption for workload group metric based on historical user-load patterns/past CPU usage/consumption/etc.), 
(ii) a future input/output (IO) consumption for each workload group based upon historical user-load patterns (col. 12 lines 50-55, col. 15 lines 4-5, goal/threshold/etc. for workload/workgroup/etc. includes input/output (IO) count, IO skew (a future input/output (IO) consumption for each workload group based upon historical user-load patterns).), and 
(iii) a future number of queries to arrive for each workload group based upon historical user-load patterns (col. 9 lines 25-30, 49-60, col. 12 lines 50-55,  requests (queries) are clustered/grouped and clustering/grouping may include specifying a threshold number/count of input/outputs of requests for the request to be clustered/grouped (number of queries/count of I/O for workload group), counting queries/requests into buckets/groups/clusters according to specified count, ex: requests 0-10, requests 10-20, and requests 20-30 (number of queries/requests to arrive/cluster/group/etc. for each workload group/bucket/cluster), etc..).

As per claim 3, Brown further anticipates: wherein predicting a future workload group metric for a plurality of workload groups based upon historical user-load patterns includes: predicting a future workload group metric for each workload group based upon an encoded historical time interval that is between 10 minutes and 180 minutes (fig. 9 and col. 13 lines 40-45, 58-60, workload groups are assigned goals/SLG/future workload group metric is predicted/set/determined/etc. which includes desired response and service level goals and are given an operating window/period of time/etc. for the goal/predicted workload group metric (encoded historical time intervals for predicted/determined/etc. workload group metrics), and as seen in fig. 9 the assigned/encoded/set/predicted/etc. desired response and service level may vary and be ex: <30 min or <20 min (between 10 and 180 minutes) for workload groups Inventory Long Qry and Call Ctr Reports, respectively; and the operating window for workload groups may vary and be ex: from 8am-10am (which is 2hr or 120 minutes which is between 10 and 180 minutes) for workload group SuperUser/ShortDBA, and as such the time interval/window/encoded historical time interval for group metric for each workload group is between 10 minutes and 180minutes/3hrs.)

As per claim 4, Brown further anticipates: a method according to claim 1, wherein the method is performed by a processor having a memory executing one or more programs of instructions which are tangibly embodied in a program storage medium readable by the processor (col. 2 lines 28-31, claim 15, storage medium/memory stores instructions which cause a computer/processor to execute/perform the method of claim 1, etc.).

As per claim 5, it recites a workload management system having similar limitations to the method of claim 1, and is therefore rejected for the same reasoning as claim 1, above. 

As per claim 16, Brown further anticipates: a method for operating a workload management system of a database system, the method comprising: 
predicting a workload group metric value (col. 1 lines 35-37, 44-56, col. 4 lines 4-30, col. 6 lines 53-55, col. 7 lines 1-15, col. 9 line 65-col. 10 line 10, past performance/historical performance information/response time and arrival rate history/historical goal like information/system resources allocation/etc. is examined and goal/SLG/settings/thresholds/etc. are established for workload groups/WD (predict/establish/set/etc. workload group metric/goal/settings/resource allocation/etc. for workgroups based on past/historical performance information/historical user load patterns).);
obtaining from query logs an actual value of the corresponding workload group metric value (col. 6 lines 5-30, col. 9 lines 40-52, col. 10 lines 47-50, col. 13 lines 5-35, workload performance data such as execution time, resource consumption, etc. is stored/logged/etc. in query logs which monitor/regulator/etc. have access to and current response times/throughput/resource consumption of executing workgroups is monitored by monitor/regulator to determine if they are meeting SLG/goals/predicted workgroup metrics/status of workload groups vs milestones/goals is determined/historical logs are compared to current/real time queries/workgroups to determine out of variance conditions/etc. As the performance information of workload groups is stored in query logs which monitor has access to, and monitor/regulator monitors performance of currently executing workgroups and determines if their performance is meeting goals/SLG/metrics/etc. (workload group metric value), the actual value/performance data/etc. is obtained from query logs/historical query logs/etc. by the monitor/regulator as it is monitoring the currently executing workgroup.); 
computing a difference between the predicted value and the actual value (col. 6 lines 20-30, col. 10 lines 47-52, col. 11 lines 5-20, col. 12 lines 45-55, col. 13 lines 17-23, 30-35, throughput information/performance/resource usage/etc. of currently executing workload (actual value) is compared to goal/SLG/performance threshold/workload rules/predicted value/ monitored to determine if they are meeting SLG/goal/performance threshold/etc. and users/administrator/etc. is alerted when SLG/goal/performance thresholds/etc. are exceeded/not met/exceptions occur/etc. (difference between predicted value/goal/SLG/etc. and actual value/throughput/performance/resource usage/etc. is determined and user/administrator is alerted).); and 
performing at least one of alerting a user and initiating auto-training of a workload when the difference between the predicted value and the actual value is more than a threshold value (col. 6 lines 20-27, col. 10 lines 40-47, users/administrator/etc. is alerted when SLG/goal/performance thresholds/etc. are exceeded/not met/exceptions occur/etc. (difference between predicted value/goal/SLG/etc. and actual value/performance/throughput/etc. is more than a threshold value/are different/etc.).).
 	
As per claims 17 and 18, they recite methods having similar limitations to the methods of claims 2 and 3, respectively, and are therefore rejected for the same reasoning as claims 2 and 3, respectively, above. 

As per claim 19, Brown further anticipates: a method according to claim 16, wherein the method is performed by a processor having a memory executing one or more programs of instructions which are tangibly embodied in a program storage medium readable by the processor (col. 2 lines 28-31, claim 15, storage medium/memory stores instructions which cause a computer/processor to execute/perform the method of claim 16, etc.).

As per claim 20, it recites a workload management system having similar limitations to the method of claim 16, and is therefore rejected for the same reasoning as claim 16, above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (herein called Brown) (US Patent 8,645,425 B1) and Bejjam et al. (herein called Bejjam) (US PG Pub. 2020/0285984 A1).

As per claim 6, Brown teaches: a method for predicting workload group metrics of a workload management system of a database system, the method comprising: 
extracting feature values associated with operation of the database system, wherein the feature values comprise at least one of central processing unit (CPU) consumption, input/output (IO) consumption, and query arrival rate (col. 4 lines 4-30, col. 6 lines 45-55, col. 7 lines 1-15, col. 9 lines 60-col. 10 line 10, col. 12 lines 45-50, col. 13 lines 15-25, Col. 15 lines 1-5, 27-31, response times/performance/historical performance information/etc. are extracted from query logs (extract features associated with operation of the database system) and used to set/define/determine/etc. goals/SLG/resource settings/etc. for workgroups/predict workload group metrics, and performance information include CPU usage/time/etc., IO/input/output count/consumption, etc. (extracted feature values comprise at least one of CPU consumption, input/output consumption, and query arrival rate).); and
predicting the workload group metrics based upon the reduced number of extracted feature values (col. 1 lines 35-37, 44-56, col. 4 lines 4-30, col. 6 lines 53-55, col. 7 lines 1-15, col. 9 line 65-col. 10 line 10, past performance/historical performance information/response time and arrival rate history/historical goal like information/system resources allocation/etc. (extracted feature values) is examined and goal/SLG/settings/thresholds/etc. are established for workload groups/WD (predict/establish/set/etc. workload group metric/goal/settings/resource allocation/etc. based on extracted feature values/past/historical performance information/historical user load patterns), and as Bejjam teaches reducing the extracted feature values (as seen below) it is obvious that the workload group metrics/goals/SLG/etc. are predicted/set/determined/etc. based on the reduced number of extracted feature values.).
While Brown teaches predicting/determining/setting/etc. workload group metrics/goals/resource consumption/etc. based on historical data/extracted features/etc., it does not explicitly state, however Bejjam teaches:
	reducing the number extracted feature values by removing correlated feature values and skewed feature values (pars. [0007], [0037], generation of prediction model using received data/information/etc. includes cleaning the data which includes removing constant data features/grouping similar features/eliminating redundant data features/etc. (removing correlated feature values), detecting and replacing anomaly/outliers (removing skewed feature values).); 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add reducing the number extracted feature values by removing correlated feature values and skewed feature values, as conceptually taught by Bejjam, into that of Brown because these modifications allow for better/more accurate/etc. predictions/goals/etc. to be made/set/determined/etc. based on the features/data/etc., by removing undesirable features/data features that don’t contribute to an increase in prediction performance/etc. (ex: Bejjam par. [0037]), thereby increasing the usability/correctness/desirability of the predictions/goals/etc. 

As per claim 14, Brown further anticipates: a method according to claim 6, wherein the method is performed by a processor having a memory executing one or more programs of instructions which are tangibly embodied in a program storage medium readable by the processor (col. 2 lines 28-31, claim 15, storage medium/memory stores instructions which cause a computer/processor to execute/perform the method of claim 6, etc.).

As per claim 15, it recites a workload management system having similar limitations to the method of claim 6, and is therefore rejected for the same reasoning as claim 6, above.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (herein called Brown) (US Patent 8,645,425 B1) and Bejjam et al. (herein called Bejjam) (US PG Pub. 2020/0285984 A1) in further view of Sharma et al. (herein called Sharma) (US PG Pub. 2020/0089650 A1).

As per claim 7, while Bejjam teaches cleaning the data/features/etc., Brown and Bejjam do not explicitly state, however Sharma teaches:
normalizing each feature value by (i) calculating a mean value, (ii) scaling the mean value to a unit variance, and (iii) removing the mean value (pars. [0014], standardization of datasets is performed for machine learning estimators which use features that look like normally distributed data/a distribution with zero mean and unit variance and to accomplish this features are standardized (normalized) by removing the mean and scaling to unit variance. (scaling the mean value to unit variance and removing the mean), and as the mean is removed it is obvious that it is calculated.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add normalizing each feature value by (i) calculating a mean value, (ii) scaling the mean value to a unit variance, and (iii) removing the mean value, as conceptually taught by Sharma, into that of Brown and Bejjam because these modification allow for the features/data/etc. to be standardized/normalized/etc. for machine learning estimators, which is desirable as it allows for machine learning to be used on the data to perform estimating/predicting/etc. allowing for an effective and efficient method of making prediction/estimates/etc. in an automated manner/using the computer/machine learning/etc., thereby saving the time and resources that would be spend by a human manually performing the predicting/estimating/etc..

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (herein called Brown) (US Patent 8,645,425 B1) and Bejjam et al. (herein called Bejjam) (US PG Pub. 2020/0285984 A1) in further view of Chandra et al. (herein called Chandra) (US PG Pub. 2019/0266015 A1).

As per claim 9, Brown and Bejjam do not explicitly state, however Chandra teaches: defining a single neural network model for each workload group (pars. [0032]-[0033], [0035]-[0037], [0047]-[0054], [0138], claim 1,  neural network/DNN models have different an architecture and framework/resource requirements/etc., allocator determines workload/DNN workload parameters for running each of the DNN workloads and assigns workloads to DNN models/neural networks/each workload/neural network workload is associated with one of the plurality of neural network models (single neural network/DNN model/etc. is defined/associated with/etc. for each workload group/DNN workload/etc.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add defining a single neural network model for each workload group, as conceptually taught by Chandra, into that of Brown and Bejjam because these modification allow for neural networks to be used to perform the work/process the workloads/etc., which is desirable as it increases the efficiency and effectiveness of performing/processing the workload and saving resources that would have been spent executing/processing/etc. the workload without a neural network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/Examiner, Art Unit 2193